49 F.2d 766 (1931)
AMERICAN S. S. CO.
v.
WICKWIRE SPENCER STEEL CO., and three other cases.
No. 377.
Circuit Court of Appeals, Second Circuit.
May 4, 1931.
*767 Before MANTON, AUGUSTUS N. HAND, and CHASE, Circuit Judges.
Joseph & Zeamans, of New York City (Edmund G. Joseph, of New York City, of counsel), for intervening defendants-appellants Alexander Guttman and others as a stockholders' committee.
Davis, Polk, Wardwell, Gardiner & Reed, of New York City, for appellee Guaranty Trust Co. of New York, as trustee of the first mortgage of Wickwire Spencer Steel Corporation.
Rushmore, Bisbee & Stern, of New York City (William C. Cannon, Bertram F. Shipman, Leighton H. Coleman, and Theodore W. Morris, Jr., all of New York City, of counsel), for appellee Chase Nat. Bank of New York, as trustee of the prior lien mortgage of Wickwire Spencer Steel Co.
Larkin, Rathbone & Perry, of New York City (Henry V. Poor and Henry E. Kelley, both of New York City, of counsel), for Reorganization Committee.
Ernst, Gale & Bernays, of New York City (Murray C. Bernays, of New York City, and Abraham Friedman, of counsel), for Irving Trust Co. as trustee in bankruptcy of Walter Furniture Co., Inc., bankrupt, amicus curiæ.
PER CURIAM.
The special master's report fully considered the numerous objections now urged on this appeal. The learned District Judge, in a carefully considered opinion, confirmed in all respects the conclusions reached by the special master. We have examined the many objections urged against the decree of foreclosure and sale entered below, but find them satisfactorily answered in the opinion below.
As the valuation of the properties of the Wickwire Spencer Steel Company arrived at by appraisal amounts to less than the liens and indebtedness which have priority over the claims of the stockholders who are appellants here, the court below properly held that the appellants have no interest, and therefore should have no voice, in the plan of reorganization which will be considered by the court below.
Decree affirmed.